91 S.W.3d 676 (2002)
Michael HOLMES, Appellant,
v.
Larry ROWLEY, Respondent.
No. ED 81787.
Missouri Court of Appeals, Eastern District, Division Five.
November 26, 2002.
Michael E. Holmes, Bowling Green, pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., John Munson Morris, Asst. Atty. Gen., Jefferson City, MO, for respondent.
LAWRENCE E. MOONEY, Chief Judge.
Michael Holmes appeals from a judgment denying his petition for writ of habeas corpus.
We are obligated to determine whether we have jurisdiction and if we lack jurisdiction to entertain an appeal, then it should be dismissed. Fischer v. City of Washington, 55 S.W.3d 372, 377 (Mo.App. E.D.2001). An appeal does not lie from a decision in a habeas corpus proceeding. Bebee v. State, 619 S.W.2d 363 (Mo.App. S.D.1981). Where a petition for writ of habeas corpus is denied, the petitioner's remedy is by way of a successive application for writ of habeas corpus. State ex rel. Bennett v. Gagne, 623 S.W.2d 87, 89 (Mo.App. W.D.1981).
The appeal is dismissed for lack of an appealable judgment.
LAWRENCE G. CRAHAN and ROBERT G. DOWD, JR., JJ., concur.